Citation Nr: 0013408	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service for bilateral 
hearing loss and, if so, whether all the evidence both old 
and new warrants the grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.  

In April 1993, the veteran claimed entitlement to service 
connection for bilateral hearing loss, and in a December 1993 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, denied that claim.  
The veteran was notified of that decision at the time it was 
rendered, and did not appeal.

The veteran again claimed entitlement to service connection 
for bilateral hearing loss, and in September 1996 the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
has perfected an appeal of that decision.

In a January 2000 statement, the veteran withdrew his request 
for hearing before a Member of the Board.  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was denied by the RO in December 1993, and that decision 
became final in the absence of an appeal.

2.  The evidence submitted subsequent to the December 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's bilateral hearing 
loss is related to service, and it must be considered in 
order to fairly decide the merits of his claim.

3.  The medical evidence shows a recent diagnosis of 
bilateral hearing loss.

4.  Service medical records clearly and unmistakably 
establish that the veteran's bilateral hearing loss pre-
existed service.

5.  The claims file contains evidence of a plausible 
relationship between the current severity of the veteran's 
bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

2.  Additional evidence received since the December 1993 
decision is both new and material; thus, the claim for 
service connection for bilateral hearing loss, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Review of service medical records indicates that during a 
December 1963 report of medical examination the veteran was 
diagnosed with a hearing impairment in the left ear.  A 
December 1963 audiometric examination revealed audiological 
findings, pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
5
50
50
30
RIGHT
0
0
0
5
30

In June 1965 the veteran received treatment for complaints of 
pain and diminished hearing in the left ear.  The veteran 
underwent two audiometric examinations in June 1965.  
Diagnosis was sensory neural hearing loss.  

The June 7, 1965 audiometric examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
4000
8000
LEFT
0
5
60
50
40
RIGHT
0
5
10
40
5

The June 11, 1965 audiometric examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ


500
1000
2000
4000
LEFT
-10
-5
55
35
RIGHT
0
-5
0
45

The veteran's November 1965 discharge examination was 
negative for complaints, findings, diagnosis or treatment of 
bilateral hearing loss.  A November 1965 audiometric 
examination revealed audiological findings, pure tone 
thresholds, in decibels, as follows:





HERTZ


500
1000
2000
4000
LEFT
0
5
20
20
RIGHT
5
0
5
20

A private medical report from October 1993 shows that the 
veteran had problems understanding conversation in most 
situations.  Subsequent testing revealed bilateral sensor-
neural hearing loss, with majority of loss in the high 
frequencies.  The veteran had fairly close to normal hearing 
in the 500 and 1000 Hertz ranges although he had a 60 decibel 
loss at 2000 hertz right ear and a 75 decibel loss at 2000 
hertz left ear.  It was noted that the veteran's hearing 
impairment was typical of acoustic trauma hearing loss.  

As previously stated, in a December 1993 rating decision the 
RO denied entitlement to service connection for bilateral 
hearing loss because service medical records did not show 
that the veteran's bilateral hearing loss was aggravated by 
service.  

The evidence submitted subsequent to the December 1993 
decision includes a private medical report from August 1994.  
In this report, a private physician noted that an audiogram 
showed high frequency sensorineural hearing loss in both 
ears, a little more severe in the left ear at the low 
frequencies.  Impression was bilateral sensorineural hearing 
loss.  The private physician found that the majority of the 
veteran's hearing loss was due to noise exposure and that the 
bulk of the noise exposure was sustained during service.  

Private medical records from March 1996 to May 1996 show that 
the veteran received treatment for chronic hearing loss.  

In written correspondence dated in August 1996, F. R. 
Buchanan, M.D., another private physician, indicated that the 
veteran had high tone hearing loss in both ears, although 
discrimination was worse in the left ear.  Dr. Buchanan noted 
that the veteran had told him that while in service a bomb 
went off next to his left ear.  Dr. Buchanan found that the 
veteran's hearing loss was consistent with noise exposure.  
He also noted that the severe hearing loss found on the left 
was definitely consistent with an exposure to loud impulse 
noise in close proximity to the left ear.  

In March 1997, the veteran's parents and some of his friends 
submitted numerous statements explaining that the veteran did 
not have a hearing problem before entering into the service.  
However, after the veteran's discharge, they noticed problems 
with his hearing.  

During an April 1997 personal hearing, the veteran stated 
that he began having problems with his hearing after a bomb 
went off beside his head during service.  He also stated that 
his hearing had deteriorated over the last seven or eight 
years and he had been forgetting a lot of words.  

Private medical reports from June 1997 show that the veteran 
has profound hearing loss.  In June 1997, a private physician 
stated that the veteran has a significant hearing impairment 
which decreases his ability to hear words and remember them.  

Upon examination in June 1997 by a private physician the 
veteran had considerable deterioration in his discrimination 
scores, dropping in the left ear from 32 percent in 1996 to 
zero percent in 1997 and from 84 percent to 56 percent in the 
right ear.  Pure tone levels have remained essentially the 
same although there was some increased high frequency loss in 
the left ear.  The private physician stated that the veteran 
would not benefit by the use of amplification in his left ear 
with zero percent discrimination.  

In June 1998, the veteran underwent a VA audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
65
55
LEFT
20
50
95
90
85

The average puretone threshold for the right ear was 51.25 
decibels and 80 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 28 percent in the left ear.  Puretone 
testing indicated hearing within normal limits bilaterally in 
the low frequencies with high frequency sensorineural hearing 
loss of moderately severe extent for his right ear and 
profound extent for his left ear.  Speech audiometry 
indicated word recognition performance which was excellent 
for his right ear but very poor for his left ear.  

During a June 1998 VA examination, the veteran was diagnosed 
with left sensory neuro-hearing loss with very poor speech 
discrimination, progressive over the last five to six years.  
The VA examiner found that the veteran had 60 to 70 percent 
hearing loss with very poor discrimination.  

A July 1998 physical capacities evaluation received from the 
Timber Valley Medical Clinical shows that the veteran's 
hearing loss impairs his work performance.  

During an August 1998 private neuropsychological examination, 
the veteran complained of bilateral hearing loss.  Diagnostic 
impression was hearing loss.  

In August 1998, October 1998, and December 1998, the veteran 
submitted numerous statements about bilateral hearing loss 
problems and how he continues to forget many words.  

In January 1999, the veteran submitted the results of a 
physical examination from a driver's test conducted in May 
1996.  It was noted that the veteran's hearing is improved by 
wearing hearing aids and these hearing aids are needed for 
driving.  

In a March 1999 statement, James D. Scott, M.D., stated that 
the veteran has severe bilateral high frequency nerve hearing 
loss which is worse in the left ear.  He added that the 
hearing loss was permanent and not amenable to any medical 
surgical treatment.  According to the private physician, the 
veteran's December 1963 pre-induction physical examination 
does document high frequency hearing loss in both ears prior 
to entrance into the service.  He also found that an 
audiogram conducted in June 1965 documented a mild increase 
in that nerve hearing loss in both ears.  The private 
physician found that the audiogram done in November 1965 was 
not accurate because it showed normal hearing in both ears.  

Dr. Scott stated that the veteran most likely did sustain 
some injury to his ears based upon his history of noise 
exposure while in basic training, although the increased 
hearing loss was minimal.  He further stated that the 
veteran's hearing loss, since his discharge from service, was 
not related to any noise exposure while he was in service, 
and most of the hearing loss in both ears has occurred since 
his discharge from service.  The Dr. Scott also stated that 
he did not know the etiology of the veteran's increased 
hearing loss, but there is no evidence of active ear disease.  
He noted that the temporal lobe is involved in hearing and 
there maybe some contributing cause in the central nervous 
system accounting for his increased hearing loss.  

II.  New and Material Evidence

A. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In this case, the evidence added bears directly and 
substantially upon the specific matter under consideration.  
The Board finds that the information added to the records is 
"new" since it was not available for review in December 
1993, and is "material" since it bears directly on matters 
which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

III. Well-Grounded Claim

A. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  The burden of proof is on the VA to 
rebut the presumption of soundness with evidence that the 
disability pre-existed service.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, does not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  The 
veteran's statements that a pre-existing disorder worsened in 
service is not probative of aggravation of a pre-existing 
disorder.  Routen v. Brown, 10 Vet. App. 183 (1997).  

Service connection can be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. 
§ 3.385 operates to establish when a measured hearing loss 
is, or is not, a "disability" for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).  Even if a veteran does not have hearing loss 
for service connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

If the claim is based on the aggravation of a pre-existing 
disorder during service, the second Caluza element, in terms 
of aggravation, is satisfied if the service medical records 
document treatment for the claimed disorder during service.  
See Maxson v. West, 12 Vet. App. 453 (1999).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that the veteran's claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  That is, he has presented a 
claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  The veteran has provided numerous private medical 
reports and VA audiometric examinations showing that he has 
bilateral hearing loss.  The veteran's service medical 
records also show a diagnosis of sensory neural hearing loss 
and audiometric examinations conducted during service reveal 
bilateral hearing loss.  Therefore, the Board finds that the 
first Caluza element has been satisfied because there is a 
current medical diagnosis of disability.  Caluza, 7 Vet. App. 
at 506.

The veteran has provided lay evidence indicating that his 
bilateral hearing loss is related to noise exposure while in 
service.  In addition, the veteran's parents and friends 
submitted statements describing the veteran's problems with 
diminished hearing since his discharge from the service.  Lay 
persons are competent to provide evidence of an observable 
disorder, but they are not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497.

The veteran's December 1963 entrance examination shows that 
upon entry into the service, the veteran had a left ear 
hearing impairment.  After reviewing the veteran's service 
medical records, in March 1999 a private physician found that 
the veteran's December 1963 pre-induction physical 
examination did document high frequency hearing loss in both 
ears prior to entrance into the service.  Because the 
existence of bilateral hearing loss was found on examination 
when the veteran entered service, he is not entitled to the 
presumption of soundness on entering service.  38 C.F.R. 
§ 3.304 (b).  

Since the veteran's bilateral hearing loss is found to have 
pre-existed service, the second Caluza element is met only if 
the disorder was aggravated by service.  A pre-existing 
disorder will be found to have been aggravated during service 
when there is an increase in severity of the underlying 
disability during service, unless the increase in disability 
was due to the natural progress of the disease.  38 C.F.R. 
§ 3.306 (a).  An acute exacerbation of the symptoms does not 
constitute evidence of an increase in the severity of the 
underlying disability.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  The veteran's service medical records show that in 
June 1965 the veteran received treatment on several occasions 
for complaints of pain and diminished hearing loss.  In March 
1999, a private physician stated that an audiogram conducted 
in June 1965 documented a mild increase in nerve hearing loss 
in both ears.  Aggravation of a pre-existing disorder during 
service is satisfied if the service medical records document 
treatment for the claimed disorder during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999).  Therefore, the 
Board finds that the second Caluza element is met because 
there is evidence of aggravation of the veteran's bilateral 
hearing loss while in service.  Caluza, 7 Vet. App. at 506

In August 1994 a private physician stated that the veteran 
had high frequency sensorineural hearing loss in both ears 
and that the majority of the veteran's hearing loss was due 
to noise exposure that occurred during service.  In August 
1996 another private physician stated that the veteran's 
hearing loss was consistent with noise exposure and that the 
severe hearing loss found on the left was consistent with an 
exposure to loud impulse noise in close proximity to the left 
ear.  

In addition, in March 1999 a private physician found that the 
veteran most likely did sustain some injury to his ears based 
upon his history of noise exposure while in basic training, 
although that increased hearing loss was minimal.  The 
private physician noted that he did not know the etiology of 
the veteran's increased hearing loss, but there was no 
evidence of active ear disease.  However, in his opinion the 
veteran's hearing loss since discharge was not related to 
noise exposure while in service.  He further added that the 
temporal lobe is involved in hearing and this may have 
contributed to the veteran's hearing loss.  Although this 
private physician's final opinion is contrary to the findings 
of the private physicians who made statements in August 1994 
and August 1996, he did find that the veteran sustained an 
injury to his ears while in service that resulted in 
increased hearing loss.  Therefore, the evidence does suggest 
that the current bilateral hearing loss is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  For these reasons, the Board has determined that the 
claim of entitlement to service connection for bilateral 
hearing loss is well-grounded.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is well grounded.  To this extent, 
the appeal is granted.  



REMAND

The Board finds the veteran's claim for service connection 
for bilateral hearing loss is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request all medical 
records pertaining to treatment received 
by the veteran relating to his bilateral 
hearing loss from Dr. C. L. Hiatt of 
Springfield, Oregon and Dr. F. R. 
Buchanan of Eugene, Oregon.  All records 
received should be placed in the claims 
folder.

2.  The veteran should also be requested 
to identify all sources of recent 
treatment received for his bilateral 
hearing loss, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the etiology of his bilateral 
hearing loss by an appropriate 
specialist.  The RO should notify the 
veteran of the time, place, and date of 
said examination, and make part of the 
claims folder the notification letter and 
any other documents verifying its notice 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination so that it may be 
reviewed for pertinent aspects of the 
veteran's medical history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268(1998).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and reasons and bases for 
the decision reached. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

